EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Beck on 02/25/2021.

The application has been amended as follows: 
Claim 3, line 1: “The biopsy device of claim 2” was changed to “The biopsy device of claim 1”;
Claim 8, line 1: The biopsy device of claim 2” was changed to “The biopsy device of claim 1”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the closest prior art of Mark et al. (U.S. Pub. No. 2007/0106176) (previously cited), Beck et al. (U.S. Pub. No. 2013/0053725) (previously cited), Bourassa (U.S. Pat. No. 6358217) (previously cited), and Schaeffer (U.S. Pub. No. 2013/0023790) (previously cited) discloses a biopsy device with first and second firing springs, inner and outer cannula hubs, a housing and means for firing an inner cannula that is slidably disposed within an outer cannula. However the prior art is silent as to a combination wherein “a latch arrangement configured to hold said outer cannula hub in a charged position compressing said outer cannula spring within said first cavity; a stop .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791